DETAILED ACTION
This is a first Office action on the merits to the application filed August 5, 2020. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on August 5, 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3 and 6 recite “the first edge device” in lines 2 and 5, respectively. This limitation lacks clear antecedent basis because there are two previously recited “first edge devices” in claim 1 at lines 2 and 10.
For purposes of examination, the “first edge devices” in claim 1 will be considered different from each other, and “the first edge device” of claims 3 and 6 will reference either in claim 1.

Claim 8, the limitation “the cloud computing environment” at about line 15 lacks a clear antecedent basis because there are two previously recited “cloud computing environments” at about lines 4 and 13. Thus, it is unclear which is being referenced or if they are the same cloud computing environment.
For purposes of examination, they will be interpreted as the same cloud computing environment.

Claims 10 and 13 recite “the first edge device” in lines 3 and 5, respectively. There is insufficient antecedent basis for this limitation since claim 8 does not recite “a first edge device”.

Claims 9, 11, 12, and 14 are also rejected under section 112(b) for depending from claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 8, 10, 11, 12, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over applicant-cited (from parent case) U.S. Pat. Appl. Publ’n No. 2015/0109924, to Agarwal et al. (“Agarwal”), in view of applicant-cited (from parent case) U.S. Pat. Appl. Publ’n No. 2018/0219802, to Uttaro et al. (“Uttaro”), both of which are in the same field of inter-network routing as the claimed invention.

Regarding claim 8, Agarwal teaches:
An apparatus (Agarwal, Fig. 3A, either switch 310 or 315, for simplicity switch 310 will be considered the apparatus) comprising:
an edge device including one or more processors and a communication interface coupled to the one or more processors (Agarwal, Fig. 6, is a computing system 600 that may be or be part of the switch 310, and is an edge device in that it is part of the switch 310, which is an edge switch, and has at least processor 630, ¶¶ [0099-0116]), wherein the edge device provides communication between a … computing environment and a single port of a first device (Agarwal, Fig. 3A, AP 380 (or AP 385) is a first device with a single port to switch 310 and provides communication to the other network (computing environment) of switch 315, ¶¶ [0051-0052]), and wherein the one or more processors are configured to perform operations comprising:1664350481.6 
Attorney Docket No.: 0641-US-U1(065183-574537)receiving, from the single port, a first plurality of communication packets from the first device, the first plurality of communication packets associated with a first Virtual Local Area Network identifier (Agarwal, Fig. 3A, the switch 310 receives from the AP 380 packets from USER A, which is associated with VLANNATIVE, ¶¶ [0051-0058]), and receiving, from the single port, a second plurality of communication packets from the first device, the second plurality of communication packets associated with a second Virtual Local Area Network identifier (Agarwal Fig. 3A, the switch 310 receives from the AP 380 packets from SERVER B, which is associated with VLANSERVICE, ¶¶ [0051-0058]), the first Virtual Local Area Network identifier associated with a … computing instance in [the] … computing environment and the second Virtual Local Area Network identifier associated with a second … computing instance in the … computing environment (Agarwal, Fig. 3A, ¶¶ [0051-0058], both VLAN identifiers are associated with computing instances connected to network switch 315, such as USER D and SERVER C); and
routing, to a second edge device of the … computing environment, the first plurality of communication packets associated with the first Virtual Local Area Network identifier for connection to the first … computing instance and the second plurality of communication packets associated with the second Virtual Local Area Network identifier (Agarwal, Fig. 3A, the packets from both USER A and SERVER B are routed to network switch 315, which is a second edge device, and connects to USER D and SERVER C, ¶¶ [0051-0058]).

Agarwal fails to teach that the computing environment is a “cloud computing environment” and that the computing instances are “cloud computing instances”. Uttaro remedies this deficiency and teaches that traffic routed from an edge device may be associated with a cloud computing environment and directed to cloud computing instances. Uttaro, Fig. 13, the L2-PE131 routes traffic is associated with a cloud computing environment comprising Cloud-1 Compute & Storage and Cloud-2 Compute & Storage, ¶¶ [0037-0038]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cloud computing environment and cloud computing instances, such as in Uttaro, with the system of Agarwal to provide enhanced virtual service and can allow a substantial increase in the number of customers serviced by a network. See Uttaro, ¶ [0022].

Regarding claim 1, there is recited a method with steps virtually identical to the functions performed by the apparatus recited in claim 8. As a result, claim 1 is rejected as obvious under section 103 over Agarwal in view of Uttaro for the same reasons as in claim 8.

Regarding claim 15, there is recited a non-transitory computer-readable medium with instructions that, when executed by processors of a computing system, perform a method with steps virtually identical to the functions performed by the apparatus recited in claim 8. As a result, and because Agarwal teaches a computing system with a non-transitory computer-readable medium having instructions for execution by a processor that carries out respective functions, see Agarwal, Fig. 6, ¶¶ [0099-0116], claim 15 is rejected as obvious under section 103 over Agarwal in view of Uttaro for the same reasons as in claim 8.

Regarding claims 3, 10, and 17, which depend from claims 1, 8, and 15, respectively, Agarwal further teaches “the one or more processors further configured to perform operations comprising: establishing a connection between the first device and the first edge device by receiving, from the single port at the first device, a UNI port identifier associated with the single port, the first Virtual Local Area Network identifier and the second Virtual Local Area Network identifier, and Layer 2 and Layer 3 transport information,” as recited in claim 10 and similarly in claims 3 and 17. Agarwal, Fig. 4, ¶¶ [0054], [0072-0091], [0095-0098], routing information, including that shown in Fig. 4, which includes Layers 2-4 information and VLAN information, must be sent to each switch, which would come from the single port on AP 380.

Regarding claims 4, 11, and 18, which depend from claims 1, 8, and 15, respectively, Agarwal further teaches “the first … computing instance and the second … computing instance comprise a first virtual private [network] and a second virtual private [network], respectively, and wherein the first virtual private [network] and the second virtual private [network] are segmented environments within the … computing environment establishing a first virtual gateway and a second virtual gateway between the first device and the … computing environment based on the first Virtual Local Area Network identifier and the second Virtual Local Area Network identifier, respectively.” Agarwal, Fig. 3A, ¶¶ [0051-0058], the computing instances, i.e., USER D and SERVER C, are virtual and private based on the associated VLAN identifiers, see ¶¶ [0003-0004].
As with claims 1, 8, and 15, Agarwal fails to teach that the computing instances and computing environment are “cloud” instances and a “cloud” computing environment. Uttaro remedies this deficiency and teaches that traffic routed from an edge device may be associated with a cloud computing environment and directed to cloud computing instances. Uttaro, Fig. 13, the L2-PE131 routes traffic is associated with a cloud computing environment comprising Cloud-1 Compute & Storage and Cloud-2 Compute & Storage, ¶¶ [0037-0038]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cloud computing environment and cloud computing instances, such as in Uttaro, with the system of Agarwal to provide enhanced virtual service and can allow a substantial increase in the number of customers serviced by a network. See Uttaro, ¶ [0022].

Regarding claims 5, 12, and 19, respectively, Agarwal further teaches “the single port causes a transmission of all communication packets to all … computing instances on the … computing environment associated with the first device.” Agarwal, Fig. 3A, all communications from the AP 310 are routed to AP 385, which is all computing instances of the computing environment associated with AP 385, ¶¶ [0051-0058].
As with claims 1, 8, and 15, Agarwal fails to teach that the computing instances and computing environment are “cloud” instances and a “cloud” computing environment. Uttaro remedies this deficiency and teaches that traffic routed from an edge device may be associated with a cloud computing environment and directed to cloud computing instances. Uttaro, Fig. 13, the L2-PE131 routes traffic is associated with a cloud computing environment comprising Cloud-1 Compute & Storage and Cloud-2 Compute & Storage, ¶¶ [0037-0038]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cloud computing environment and cloud computing instances, such as in Uttaro, with the system of Agarwal to provide enhanced virtual service and can allow a substantial increase in the number of customers serviced by a network. See Uttaro, ¶ [0022].

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Uttaro, and in further view of applicant-cited (from parent case) U.S. Pat. Appl. Publ’n No. 2011/0222439, to Long, all of which are in the same field of inter-network (i.e., domain) routing as the claimed invention.

Regarding claims 2, 9, and 16, which depend from claims 1, 8, and 15, respectively, neither Agarwal nor Uttaro teach the additionally recited limitations. Long remedies this and teaches “the one or more processors further configured to perform operations comprising: providing the first Virtual Local Area Network identifier and the second Virtual Local Area Network identifier to one or more application programming interfaces of the cloud computing environment to configure at least the second edge device of the cloud computing environment to route packets associated with the first Virtual Local Area Network identifier to the first cloud computing instance in the cloud computing environment and to distinctly route packets associated with the second Virtual Local Area Network identifier to the second cloud computing instance in the cloud computing environment,” as recited in claim 9 and similarly in claims 2 and 16. Long, Fig. 1b, ¶¶ [0075-0079], nodes in a network, such as those in Agarwal, where the sink node corresponds to a node with application programming interfaces, exchange messages including VLAN identifiers to establish routing between the nodes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the exchanging of VLAN information, as in Long, with the combination of Agarwal and Uttaro so that each node in the network can establish the appropriate routing tables and effectively communicate along the VLAN. See id.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Uttaro, and in further view of newly cited U.S. Pat. Appl. Publ’n No. 2014/0064150, to Finn et al. (“Finn”), all of which are in the same field of inter-network (i.e., domain) routing as the claimed invention.

Regarding claims 6 and 13, which depend from claims 1 and 8, respectively, neither Agarwal nor Uttaro teaches the additionally recited limitations. Finn remedies this and teaches “the first Virtual Local Area Network identifier and the second Virtual Local Area Network identifier are provided in headers of the respective first plurality of communication packets and the second plurality of communication packets from the single port to establish a multiplexed connection between a network of the first device to a second network of the first edge device comprising at least the first cloud computing instance and the second cloud computing instance of the cloud computing environment,” as recited in each claim. Finn, Fig. 4, ¶ [0026], a data packet may have multiple VLAN ids 430, 440 for multiple data connections that are multiplexed, such as is done in Agarwal, Fig. 3A. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a header with VLAN ids, as in Finn, for the multiplexed connection of Agarwal to identify various VLANs and segments associated with virtual network technology. See Finn, ¶¶ [0025-0026].

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Uttaro, and in further view of applicant-cited (from parent case) U.S. Pat. Appl. Publ’n No. 2012/0033668, to Humphries, all of which are in the same field of inter-network (i.e., domain) routing as the claimed invention.

Regarding claims 7, 14, and 20, which depend from claims 1, 8, and 15, respectively, Agarwal further teaches “the single port receives or transmits packets from multiple networks that include the first Virtual Local Area Network identifier and the second Virtual Local Area Network identifier of packet Agarwal, Fig. 3A, ¶¶ [0051-0058], data is transmitted between multiple networks using different VLAN identifiers. Neither Agarwal nor Uttaro teach the additionally recited limitations. Humphries remedies this deficiency and teaches “the one or more processors further configured to perform operations comprising: establishing a communication path between multiple networks and the cloud computing environment by: connecting one or more networks to the single port of the first device by a Link Aggregation Group connection to an egress port connected to a provider edge of the cloud computing environment in accordance with the communication path,” as recited in claim 14 and similarly in claims 7 and 20. Humphries, Fig. 1, ¶¶ [0037-0039], an edge node 104, similar to the AP 380 in Agarwal, is connected to multiple networks 110, 112, and then links to at least one switch 106 through a single port on which the traffic from the network 110, 112 is sent in a link aggregation group. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use at least the link aggregation group of Humphries with the combination of Agarwal and Uttaro to allow more data to be transported over the port/link through aggregation than any single port/link can handle. Humphries, ¶ [0036].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-11, 13-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,742,447, to Ritchie, which is the parent case to which the instant application claims a benefit. 
Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claims 1 and 2 of the instant application, claim 1 of Ritchie recites all of the same limitations.
Claims 1 and 2 of the Instant Application
Claim 1 of Ritchie
Claim 1 - A method comprising:
A method comprising:
receiving, at a first edge device, a first plurality of communication packets from a first device associated with a single port, the first plurality of communication packets associated with a first Virtual Local Area Network identifier,
receiving, at a first edge device of a first 
network, a first plurality of communication packets from a single port of a 
first customer device, the first plurality of communication packets associated 
with a first Virtual Local Area Network identifier and associated with a first 
customer;
and receiving, from the single port, a second plurality of communication packets from the first device, the second plurality of communication packets associated with a second Virtual Local Area Network identifier, the first Virtual Local Area Network identifier associated with a first cloud computing instance in a cloud computing environment and the second Virtual Local Area Network identifier associated with a second cloud computing instance in the cloud computing environment;
receiving, at the first edge device and from the single port, a 
second plurality of communication packets, the second plurality of 
communication packets associated with a second Virtual Local Area Network 
identifier and associated with the first customer, wherein the first Virtual 
Local Area Network identifier is associated with a first cloud computing 
instance in a cloud computing environment and the second Virtual Local Area 
Network identifier is associated with a second cloud computing instance in the 
cloud computing environment, and wherein the first customer is authorized to 
access both the first cloud computing instance and the second cloud computing 
instance using the first customer device;
and routing, to a first edge device of the cloud computing environment, the first plurality of communication packets associated with the first Virtual Local Area Network identifier for connection to the first cloud computing instance and the second plurality of communication packets associated with the second Virtual Local Area Network identifier for connection to the second cloud computing instance.
routing, to a cloud edge device of 
the cloud computing environment, the first plurality of communication packets 
associated with the first Virtual Local Area Network identifier for connection 
to the first cloud computing instance and the second plurality of communication 
packets associated with the second Virtual Local Area Network identifier for 


and providing the first 
Virtual Local Area Network identifier and the second Virtual Local Area Network 
identifier to one or more application programming interfaces of the cloud 
computing environment to establish routing of packets associated with the first 
Virtual Local Area Network identifier to the first cloud computing instance in 
the cloud computing environment and to distinctly route packets associated with 
the second Virtual Local Area Network identifier to the second cloud computing 
instance in the cloud computing environment.


Claim 1 of Ritchie is narrower in scope than claims 1 and 2 of the instant application. Thus, claim 1 of Ritchie recites at least all of the limitations covering the same scope as the limitations in claims 1 and 2 of the instant application. As a result, claim 1 of Ritchie serves as the basis for an anticipatory non-statutory double patenting rejection of claims 1 and 2 in the instant application. See MPEP § 804.II.B.1.

Regarding claim 3 of the instant application, claim 2 of Ritchie recites all the same limitations.
Claim 3 of the Instant Application
Claim 2 of Ritchie
The method of claim 1, further comprising establishing a connection between the first device and the first edge device by receiving, from the single port at the first device, a UNI port identifier that's for the single port, the first Virtual Local Area Network identifier and the second Virtual Local Area Network identifier, and Layer 2 and Layer 3 transport information.
The method of claim 1, further comprising establishing a connection 
between the first customer device and the first edge device by receiving, from 
the single port at the first customer device, a UNI port identifier that is for 
the single port, the first Virtual Local Area Network identifier and the second 
Virtual Local Area Network identifier, and Layer 2 and Layer 3 transport 



Regarding claim 4 of the instant application, claim 3 of Ritchie recites all the same limitations.
Claim 4 of the Instant Application
Claim 3 of Ritchie
The method of claim 1, wherein the first cloud computing instance and the second cloud computing instance comprise a first virtual private cloud and a second virtual private cloud, respectively, and wherein the first virtual private cloud and the second virtual private cloud are segmented environments within the cloud computing environment establishing a first virtual gateway and a second virtual gateway between the first device and the cloud computing environment based on the first Virtual Local Area Network identifier and the second Virtual Local Area Network identifier, respectively.
The method of claim 1, wherein the first cloud computing instance and 
the second cloud computing instance comprise a first virtual private cloud and 
a second virtual private cloud, respectively, and wherein the first virtual 
private cloud and the second virtual private cloud are segmented environments 
within the cloud computing environment establishing a first virtual gateway and 
a second virtual gateway between the first edge device and the cloud computing 
environment based on the first Virtual Local Area Network identifier and the 
second Virtual Local Area Network identifier, respectively.


Regarding claim 6 of the instant application, claim 4 of Ritchie recites all the same limitations.
Claim 6 of the Instant Application
Claim 4 of Ritchie
The method of claim 1, wherein the first Virtual Local Area Network identifier and the second Virtual Local Area Network identifier are provided in headers of the respective first plurality of communication packets and the second plurality of communication packets from the single port to establish a multiplexed connection between a network of the first device to a second network of the first edge device comprising at least the first cloud computing instance and the second cloud computing instance of the cloud computing environment.
The method of claim 1, wherein the first Virtual Local Area Network 
identifier and the second Virtual Local Area Network identifier are provided in 
headers of the respective first plurality of communication packets and the 
second plurality of communication packets from the single port to establish a 
multiplexed connection between a network of the first device to a second 
network of the cloud edge device comprising at least the first cloud computing 
instance and the second cloud computing instance of the cloud computing 



Regarding claim 7 of the instant application, claim 5 of Ritchie recites all the same limitations.
Claim 7 of the Instant Application
Claim 5 of Ritchie
The method of claim 1, the method further comprising: establishing a communication path between multiple networks and the cloud computing environment by: connecting one or more networks to the single port of the first device by a Link Aggregation Group connection to an egress port connected to the first edge device of the cloud computing environment in accordance with the communication path; and wherein the single port receives or transmits packets from multiple networks that include the first Virtual Local Area Network identifier and the second Virtual Local Area Network identifier of packet streams from the first device.
The method of claim 1, the method further comprising: establishing a 
communication path between multiple networks and the cloud computing 
environment by: connecting one or more networks to the single port of the first 
customer device by a Link Aggregation Group connection to an egress port 
connected to the first edge device of the cloud computing environment in 
accordance with the communication path;  and wherein the single port receives 
or transmits packets from multiple networks that include the first Virtual 
Local Area Network identifier and the second Virtual Local Area Network 
identifier of packet streams from the first device.


Regarding claims 8 and 9 of the instant application, claim 6 of Ritchie recites all of the same limitations.
Claims 8 and 9 of the Instant Application
Claim 6 of Ritchie
Claim 8 - An apparatus comprising: an edge device including one or more processors and a communication interface coupled to the one or more processors, wherein the edge device provides communication between a cloud computing environment and a single port of a first device, and wherein the one or more processors are configured to perform operations comprising:
A system (apparatus) comprising: a first edge device of a first network including 
one or more processors and a communication interface coupled to the one or more 
processors, wherein the first edge device provides communication between a 
cloud computing environment and a single port of a first customer device, and 
wherein the one or more processors are configured to perform operations 
comprising:

receiving, from the single port, a first plurality of communication 
packets from the first customer device, the first plurality of communication 
packets associated with a first Virtual Local Area Network identifier and 
associated with a first customer;
and receiving, from the single port, a second plurality of communication packets from the first device, the second plurality of communication packets associated with a second Virtual Local Area Network identifier, the first Virtual Local Area Network identifier associated with a first cloud computing instance in a cloud computing environment and the second Virtual Local Area Network identifier associated with a second cloud computing instance in the cloud computing environment;
receiving, from the single port, a second 
plurality of communication packets from the first customer device, the second 
plurality of communication packets associated with a second Virtual Local Area 
Network identifier and associated with the first customer, wherein the first 
Virtual Local Area Network identifier is associated with a first cloud 
computing instance in the cloud computing environment and the second Virtual 
Local Area Network identifier is associated with a second cloud computing 
instance in the cloud computing environment, and wherein the first customer is 
authorized to access both the first cloud computing instance and the second 
cloud computing instance using the first customer device;
and routing, to a second edge device of the cloud computing environment, the first plurality of communication packets associated with the first Virtual Local Area Network identifier for connection to the first cloud computing instance and the second plurality of communication packets associated with the second Virtual Local Area Network identifier for connection to the second cloud computing instance.
routing, to a cloud 
edge device of the cloud computing environment, the first plurality of 
communication packets associated with the first Virtual Local Area Network 
identifier for connection to the first cloud computing instance and the second 
plurality of communication packets associated with the second Virtual Local 
Area Network identifier for connection to the second cloud computing instance;
Claim 9 - The apparatus of claim 8, the one or more processors further configured to perform operations comprising: providing the first Virtual Local Area Network identifier and the second 

Virtual Local Area Network identifier to one or more application programming 

edge device of the cloud computing environment to route packets associated with 
the first Virtual Local Area Network identifier to the first cloud computing 
instance in the cloud computing environment and to distinctly route packets 
associated with the second Virtual Local Area Network identifier to the second 
cloud computing instance in the cloud computing environment.


Claim 6 of Ritchie is narrower in scope than claims 8 and 9 of the instant application. Thus, claim 6 of Ritchie recites at least all of the limitations covering the same scope as the limitations in claims 8 and 9 of the instant application. As a result, claim 6 of Ritchie serves as the basis for an anticipatory non-statutory double patenting rejection of claims 8 and 9 in the instant application. See MPEP § 804.II.B.1.

Regarding claim 10 of the instant application, claim 7 of Ritchie recites all the same limitations.
Claim 10 of the Instant Application
Claim 7 of Ritchie
The apparatus of claim 8, the one or more processors further configured to perform operations comprising: establishing a connection between the first device and the first edge device by receiving, from the single port at the first device, a UNI port identifier associated with the single port, the first Virtual Local Area Network identifier and the second Virtual Local Area Network identifier, and Layer 2 and Layer 3 transport information.
The system of claim 6, the one or more processors further configured to 
perform operations comprising: establishing a connection between the first 
customer device and the first edge device by receiving, from the single port at 
the first customer device, a UNI port identifier associated with the single 
port, the first Virtual Local Area Network identifier and the second Virtual 
Local Area Network identifier, and Layer 2 and Layer 3 transport information.


Regarding claim 11 of the instant application, claim 8 of Ritchie recites all the same limitations.
Claim 11 of the Instant Application
Claim 8 of Ritchie
The apparatus of claim 8, wherein the first cloud computing instance and the second cloud computing instance comprise a first virtual private cloud and a second virtual private cloud, respectively, and wherein the first virtual private cloud and the second virtual private cloud are segmented environments within the cloud computing environment establishing a first virtual gateway and a second virtual gateway between the first device and the cloud computing environment based on the first Virtual Local Area Network identifier and the second Virtual Local Area Network identifier, respectively.
The system of claim 6, wherein the first cloud computing instance and 
the second cloud computing instance comprise a first virtual private cloud and 
a second virtual private cloud, respectively, and wherein the first virtual 
private cloud and the second virtual private cloud are segmented environments 
within the cloud computing environment establishing a first virtual gateway and 
a second virtual gateway between the first customer device and the cloud 
computing environment based on the first Virtual Local Area Network identifier 
and the second Virtual Local Area Network identifier, respectively.


Regarding claim 13 of the instant application, claim 9 of Ritchie recites all the same limitations.
Claim 13 of the Instant Application
Claim 9 of Ritchie
The apparatus of claim 8, wherein the first Virtual Local Area Network identifier and the second Virtual Local Area Network identifier are provided in headers of the respective first plurality of communication packets and the second plurality of communication packets from the single port to establish a multiplexed connection between a network of the first device to a second network of the first edge device comprising at least the first cloud computing instance and the second cloud computing instance of the cloud computing environment.
The system of claim 6, wherein the first Virtual Local Area Network 
identifier and the second Virtual Local Area Network identifier are provided in 
headers of the respective first plurality of communication packets and the 
second plurality of communication packets from the single port to establish a 
multiplexed connection between a network of the first customer device to a 
second network of the cloud edge device comprising at least the first cloud 
computing instance and the second cloud computing instance of the cloud 
computing environment.


Regarding claim 14 of the instant application, claim 10 of Ritchie recites all the same limitations.
Claim 14 of the Instant Application
Claim 10 of Ritchie
The apparatus of claim 8, the one or more processors further configured to perform operations comprising: establishing a communication path between multiple networks and the cloud computing environment by: connecting one or more networks to the single port of the first device by a Link Aggregation Group connection to an egress port connected to a provider edge of the cloud computing environment in accordance with the communication path; and wherein the single port receives or transmits packets from multiple networks that include the first Virtual Local Area Network identifier and the second Virtual Local Area Network identifier of packet streams from the first device.
The system of claim 6, the one or more processors further configured 
to perform operations comprising: establishing a communication path between 
multiple networks and the cloud computing environment by: connecting one or 
more networks to the single port of the first customer device by a Link 
Aggregation Group connection to an egress port connected to a provider edge of 
the cloud computing environment in accordance with the communication path;  and 
wherein the single port receives or transmits packets from multiple networks 
that include the first Virtual Local Area Network identifier and the second 
Virtual Local Area Network identifier of packet streams from the first device.


Regarding claims 15 and 16 of the instant application, claim 11 of Ritchie recites all of the same limitations.
Claims 15 and 16 of the Instant Application
Claim 11 of Ritchie
Claim 15 - A non-transitory computer-readable medium comprising instructions stored thereon, the instructions executable by one or more processors of a computing system to perform a method for dynamically requesting a network resource, the instructions causing the computing system to:
A non-transitory computer-readable medium comprising instructions 
stored thereon, the instructions executable by one or more processors of a 
computing system to perform a method for dynamically requesting a network 
resource, the instructions causing the computing system to:
receive, from a single port, a first plurality of communication packets from a first device, the first plurality of communication packets associated with a first Virtual Local Area Network identifier,
receive, at a first 
edge device of a first network from a single port of a first customer device, a 
first plurality of communication packets, the first plurality of communication 

associated with a first customer;

receive, from the single port, a second 
plurality of communication packets from the first customer device, the second 
plurality of communication packets associated with a second Virtual Local Area 
Network identifier and associated with the first customer, wherein the first 
Virtual Local Area Network identifier is associated with a first cloud 
computing instance in a cloud computing environment and the second Virtual 
Local Area Network identifier is associated with a second cloud computing 
instance in the cloud computing environment, and wherein the first customer is 
authorized to access both the first cloud computing instance and the second 
cloud computing instance using the first customer device;
and route, to a first edge device of the cloud computing environment, the first plurality of communication packets associated with the first Virtual Local Area Network identifier for connection to the first cloud computing instance and the second plurality of communication packets associated with the second Virtual Local Area Network identifier for connection to the second cloud computing instance.
route, to a cloud 
edge device of the cloud computing environment, the first plurality of 
communication packets associated with the first Virtual Local Area Network 
identifier for connection to the first cloud computing instance and the second 
plurality of communication packets associated with the second Virtual Local 
Area Network identifier for connection to the second cloud computing instance;
Claim 16 - The non-transitory computer-readable medium of claim 15, the instructions causing the computing system to further: provide the first Virtual Local Area Network identifier and the second Virtual Local Area Network identifier to one or more application programming interfaces of the cloud computing environment to establish routing of packets associated with the first Virtual 

Virtual Local Area Network identifier to one or more application programming 
interfaces of the cloud computing environment to establish routing of packets 
associated with the first Virtual Local Area Network identifier to the first 

route packets associated with the second Virtual Local Area Network identifier 
to the second cloud computing instance in the cloud computing environment.


Claim 11 of Ritchie is narrower in scope than claims 15 and 16 of the instant application. Thus, claim 11 of Ritchie recites at least all of the limitations covering the same scope as the limitations in claims 15 and 16 of the instant application. As a result, claim 11 of Ritchie serves as the basis for an anticipatory non-statutory double patenting rejection of claims 15 and 16 in the instant application. See MPEP § 804.II.B.1.

Regarding claim 17 of the instant application, claim 12 of Ritchie recites all the same limitations.
Claim 17 of the Instant Application
Claim 12 of Ritchie
The non-transitory computer-readable medium of claim 15, the instructions causing the computing system to further: establish a connection between the first device and the first edge device by receiving, from the single port at the first device, a UNI port identifier that's for the single port, the first Virtual Local Area Network identifier and the second Virtual Local Area Network identifier, and Layer 2 and Layer 3 transport information.
The non-transitory computer-readable medium of claim 11, the 
instructions causing the computing system to further: establish a connection 
between the first customer device and the cloud edge device by receiving, from 
the single port at the first customer device, a UNI port identifier that is for 
the single port, the first Virtual Local Area Network identifier and the second 
Virtual Local Area Network identifier, and Layer 2 and Layer 3 transport 
information.


Regarding claim 18 of the instant application, claim 13 of Ritchie recites all the same limitations.
Claim 18 of the Instant Application
Claim 13 of Ritchie

The non-transitory computer-readable medium of claim 11, wherein the 
first cloud computing instance and the second cloud computing instance comprise 
a first virtual private cloud and a second virtual private cloud, respectively, 
and wherein the first virtual private cloud and the second virtual private 
cloud are segmented environments within the cloud computing environment 
establishing a first virtual gateway and a second virtual gateway between the 
first customer device and the cloud computing environment based on the first 
Virtual Local Area Network identifier and the second Virtual Local Area Network 
identifier, respectively.


Regarding claim 20 of the instant application, claim 14 of Ritchie recites all the same limitations.
Claim 20 of the Instant Application
Claim 14 of Ritchie
The non-transitory computer-readable medium of claim 15, the instructions causing the computing system to further: establish a communication path between multiple networks and the cloud computing environment by: connect one or more networks to the single port of the first device by a Link Aggregation Group connection to an egress port connected to a provider edge of the cloud computing environment in accordance with the communication path; and wherein the single port receives or transmits packets from multiple networks that include the first Virtual Local Area Network identifier and the second Virtual Local Area Network identifier of packet streams from the first device.
The non-transitory computer-readable medium of claim 11, the 
instructions causing the computing system to further: establish a communication 
path between multiple networks and the cloud computing environment by: 
connecting one or more networks to the single port of the first customer device 
by a Link Aggregation Group connection to an egress port connected to a 
provider edge of the cloud computing environment in accordance with the 
communication path;  and wherein the single port receives or transmits packets 
from multiple networks that include the first Virtual Local Area Network 
identifier and the second Virtual Local Area Network identifier of packet 
streams from the first customer device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n Nos. 2018/0302243, 2014/0115182, and U.S. Pat. No. 10,355,989 describe various virtual cloud computing environments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA KADING/               Primary Examiner, Art Unit 2413